Filed 10/26/20 P. v. Rizkallah CA1/5
                     NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                  DIVISION FIVE


    THE PEOPLE,
           Plaintiff and Respondent,
                                                                        A158341
    v.
    WINTHROP RIZKALLAH,                                                 (Solano County
                                                                        Super. Ct. No. FCR337300)
           Defendant and Appellant.


         Winthrop Rizkallah appeals from a sentencing order issued after he
violated his probation. He contends the court erred in imposing a probation
condition that he abstain from the use of alcohol and illegal drugs and submit
to alcohol and drug testing at the request of law enforcement. We will strike
the probation condition to the extent it requires Rizkallah to abstain from
alcohol and submit to alcohol testing, and affirm the order in all other
respects.
                             I. FACTS AND PROCEDURAL HISTORY
         After charges were first brought against Rizkallah (by a complaint that
is not included in the record), the court declared a doubt as to his competence
and appointed a doctor to evaluate him pursuant to Penal Code section 1369.1
The competency evaluation advised that Rizkallah was diagnosed with


1        All statutory references hereafter are to the Penal Code.
                                                               1
“Schizophrenic Spectrum Psychiatric Disorder” and met “the differential
diagnostic criteria of possessing a Delusional Disorder [and] exhibit[ed]
pathological stalking behaviors.” Rizkallah reported “experiencing auditory
hallucinations, lapses of memory, impairments in his concentration and
focus, and exhibit[ed] limited insight and impaired judgment.” In May 2017,
the court found Rizkallah incompetent to stand trial and in June 2017
committed him to the Department of State Hospitals. In August 2017,
Rizkallah was found to have regained competence.
       In September 2017, the Contra Costa County District Attorney filed an
amended complaint charging Rizkallah with felony stalking (§ 646.9, subd.
(b)), misdemeanor stalking (§ 646.9, subd. (a)), and misdemeanor violation of
a protective order (§ 273.6, subd. (a)).
       Pursuant to a “Plea Agreement With Probation Terms,” Rizkallah
pleaded guilty to the charges and an additional misdemeanor count of
violating a protective order. In September 2017, the court suspended
execution of sentence, placed Rizkallah on formal probation for five years,
ordered him to serve 364 days in jail, and issued a protective order
prohibiting him from contacting his victim for 10 years.
       In March 2018, the Contra Costa County District Attorney charged
Rizkallah with felony stalking (§ 646.9, subd. (b)), felony violating a
protective order (§ 273.6, subd. (d)), felony contempt of court (§ 166, subd. (c)),
and eight misdemeanor counts of violating a protective order (§ 166, subd.
(c)(1)).
       As described in a subsequent probation department report, these 2018
charges were based on Rizkallah continuing to stalk the victim who had been
the object of his earlier pursuits. In February 2018, the victim received at
her workplace seven multi-page letters from Rizkallah, professing his love,


                                           2
devotion, and desire to marry her, followed by flowers, balloons, chocolates,
and a stuffed animal, as well as an Instagram message stating, “ ‘I love you.’ ”
The victim and Rizkallah had no prior relationship, and she had restraining
orders in place against him since 2012. Rizkallah was arrested for violating
the restraining orders and admitted sending the letters, gifts, and message.
He disclosed multiple ways he would seek out the victim, including using his
phone and computers. He understood his contact with the victim was
unwanted and in violation of the restraining orders, but he contacted her
anyway because he felt it was good to do and believed it would make her
happy, and he would continue to do so.
      In April 2019, Rizkallah was convicted of contempt of court and
violating a protective order, both misdemeanors.
      Meanwhile, Rizkallah’s Contra Costa County probation had been
transferred to Solano County, so in June 2018 Rizkallah was charged in
Solano County with violating his probation based on the misdemeanor
charges. In May 2019, the court found Rizkallah had violated his probation
and continued the matter for sentencing.
      In a report filed in May 2019, the Solano County Probation Department
noted that Rizkallah “reported sporadic consumption of alcohol and denied
illegal drug use during the period prior to his incarceration,” “recalled being
diagnosed with schizophrenia approximately four years ago,” and “indicated
he has been taking medication since that time and is presently prescribed
Abilify.” Despite taking Abilify, Rizkallah still experienced auditory and
visual hallucinations on a regular basis.
      The probation department recommended that, as an additional
condition of probation, Rizkallah be “ordered to abstain from alcohol and
illegal drugs, and . . . submit to alcohol and/or drug testing as directed.” The


                                        3
probation report did not state that Rizkallah abused alcohol, that his stalking
behavior occurred after he consumed alcohol, or that alcohol use would limit
or neutralize the effectiveness of Abilify; nor did it offer any other
justification for the imposition of the probation condition.
      At Rizkallah’s sentencing hearing on July 29, 2019, defense counsel
objected to the probation department’s recommendation regarding alcohol use
and testing: “There is no indication that alcohol was involved in this case at
all. I think Mr. Rizkallah told [his probation officer] that he drank alcohol
once or twice in his life, didn’t like it. And important for him he knows that
when he’s taking his prescribed medication alcohol is not something helpful
to him. It’s something I talked to him about and I know his father talked to
him about a lot. I don’t think it needs to be a term of probation.”
      This prompted the following discussion between the trial court and
defense counsel: “THE COURT: Well, if it’s contraindicated by the ingestion
of the psychotropic medication he’s required, why wouldn’t I order that? [¶]
[DEFENSE COUNSEL]: I guess you can order him to take the medication as
prescribed. [¶] THE COURT: Why would you allow him to potentially
consume alcohol and it conflict with his psychotropic medication? [¶]
[DEFENSE COUNSEL]: I understand your point, Your Honor. Mr.
Rizkallah doesn’t have an issue with that. As his advocate— [¶] THE
COURT: You have an issue? [¶] [DEFENSE COUNSEL]: Not that I do.
I’m trying to make sure there is a nexus between the conduct sustained at
the violation hearing and the terms of his probation. [¶] THE COURT:
Understood, but the nexus could be established in a number of ways. It’s not
just between the crime and the defendant. Anyway. Go ahead. Sorry I
interrupted you. Once you told me it is contraindicated by the psychotropic




                                        4
medication, it didn’t seem like a reasonable request that I not impose it. [¶]
[DEFENSE COUNSEL]: Understood.”
      The court revoked Rizkallah’s probation, sentenced him to three years
in state prison, suspended the sentence, and reinstated his probation on the
same terms and conditions (which included the condition that Rizkallah
“[t]ake all prescribed medications”), along with additional conditions that,
inter alia, he “totally abstain from [the] use of alcohol [and] illegal drugs,
[and] submit to alcohol[,] drug testing at any time requested by any peace
officer[,] probation officer [or] program rep[resentative.]”
      This appeal followed.
                                II. DISCUSSION
      Rizkallah challenges the probation condition requiring him to abstain
from using alcohol and to submit to alcohol and drug testing, because the
condition is unrelated to his crimes and the prevention of future criminality.
We address an issue of waiver and the merits.
      A. Waiver
      Respondent contends Rizkallah waived his right to challenge the
probation condition on appeal, because his plea agreement stated that he
“waive[d] all appellate rights,” included probation conditions as a component
of the agreement, and dictated that Rizkallah would “accept and follow the
standard terms and conditions of probation which will be set forth by the
court at the time of plea and sentencing.” Respondent urges that courts have
recognized conditions concerning alcohol testing and usage as “standard.”
(Citing In re Todd L. (1980) 113 Cal. App. 3d 14, 17 [“The probation officer
recommended suitable placement with several standard conditions of
probation regarding alcohol, narcotics, and psychiatric or psychological
testing”].)


                                         5
      The record does not demonstrate a waiver. Rizkallah may have waived
appellate rights as to his plea agreement and the sentence set forth in that
agreement, and agreed to “accept and follow the standard terms and
conditions of probation which will be set forth by the court at the time of plea
and sentencing.” (Italics added, bolding and underlining removed.) But the
probation condition that is the subject of this action was not imposed at the
time of his plea and sentencing. Instead, it was imposed years later when he
was resentenced after his probation violation. There is no indication that
Rizkallah intended to waive all errors occurring untold years into the future.
As respondent acknowledges, a general waiver of appeal rights does not apply
to possible future error outside the defendant’s contemplation at the time.
(People v. Mumm (2002) 98 Cal. App. 4th 812, 815.)
      B. Merits
      Under section 1203.1, subdivision (j), the trial court may impose
reasonable probation conditions “as it may determine are fitting and proper
to the end that justice may be done, that amends may be made to society for
the breach of the law, for any injury done to any person resulting from that
breach, and generally and specifically for the reformation and rehabilitation
of the probationer.”
      “A condition of probation will not be held invalid unless it (1) has no
relationship to the crime of which the offender was convicted, (2) relates to
conduct which is not in itself criminal, and (3) requires or forbids conduct
which is not reasonably related to future criminality.” (People v. Lent (1975)
15 Cal. 3d 481, 486, italics added.) In other words, “even if a condition of
probation has no relationship to the crime of which a defendant was
convicted and involves conduct that is not itself criminal, the condition is




                                       6
valid as long as the condition is reasonably related to preventing future
criminality.” (People v. Olguin (2008) 45 Cal. 4th 375, 380.)
      The parties agree that alcohol use was not the direct cause of
Rizkallah’s crimes and is not itself illegal. They differ solely on the third
Lent factor: whether abstention from alcohol is reasonably related to future
criminality under the circumstances of this case.
      A reasonable relationship entails a “degree of proportionality between
the burden imposed by a probation condition and the legitimate interests
served by the condition.” (In re Ricardo P. (2019) 7 Cal. 5th 1113, 1122.)
“There must be some rational factual basis for projecting the possibility that
defendant may commit a particular type of crime in the future, in order for
such projection to serve as a basis for a particular condition of probation.” (In
re Martinez (1978) 86 Cal. App. 3d 577, 583.) We review for an abuse of
discretion. (In re Ricardo P., supra, at p. 1118.)
      At the outset, we note that this case does not involve circumstances in
which alcohol-abstention probation conditions have previously been upheld,
as where the defendant had an alcohol or drug-related conviction (e.g., People
v. Beal (1997) 60 Cal. App. 4th 84, 86–87; People v. Lindsay (1992) 10
Cal. App. 4th 1642, 1644–1645), committed a crime while under the influence
(People v. Balestra (1999) 76 Cal. App. 4th 57, 66–69), or had a history of
drug or alcohol abuse (People v. Moret (2009) 180 Cal. App. 4th 839, 842).
      Instead, the court imposed the probation condition under the theory
that Rizkallah’s consumption of alcohol was contraindicated for his
medication (Abilify). Respondent argues that alcohol use would therefore
limit or negate the medication’s effectiveness and lead to future criminality.
While such facts might demonstrate the requisite reasonable relationship in



                                        7
the appropriate case—an issue we do not reach here—in this case those facts
are not supported by the record.
      The record contains no evidence that alcohol use and Abilify are
contraindicated to the extent that Abilify’s benefits would be compromised if
Rizkallah consumed alcohol. Contrary to the court’s statement, defense
counsel did not say (at least on the record) that alcohol use was
“contraindicated by the psychotropic medication.” Rather, defense counsel
said that “when he’s taking his prescribed medication[,] alcohol is not
something helpful to him.” (Italics added.) That can mean a variety of
things—including that alcohol exacerbates the side-effects of the drug or
makes him feel ill—but it does not specifically mean that alcohol interferes
with the drug’s effectiveness. Nor is there evidence that alcohol use has led
Rizkallah not to take his medication.
      Nor was there any other evidence that alcohol consumption would
increase the likelihood that Rizkallah would commit crimes. Rizkallah
consumed alcohol only sporadically, and there was no stated link between his
alcohol consumption and his behavior. Rizkallah had not been consuming
alcohol when he stalked his victim, either during the commission of his initial
offenses or when he violated his probation. There was no evidence that
alcohol use had ever led Rizkallah to consume illegal drugs or perpetrate any
crime.
      The People speculate that a reduction in the effectiveness of Rizkallah’s
medication “could lead to a resumption of the obsessive and delusional
thinking that led appellant to stalk and harass his victim for over six years.”
But the record shows that Rizkallah stalked and harassed the victim in spite
of the fact that he was taking his medication and had not been drinking.
According to the probation officer’s representation to the court at the hearing,


                                        8
Rizkallah was “medicated and engaged with mental health” when he
committed the new offenses. If Abilify was ineffective to control Rizkallah’s
delusions and inhibit him from stalking his victim, it appears to be because of
the shortcomings in the medication or dosage, whether he consumed alcohol
or not.
      The People’s reliance on People v. Cota (2020) 45 Cal. App. 5th 786 is
misplaced. There, an alcohol-related probation condition was upheld
because, due to the nexus between alcohol and drugs, the condition was
reasonably related to the defendant’s future criminality given his past drug
convictions and admitted history of illegal methamphetamine and marijuana
use. (Id. at p. 792.) Here, Rizkallah did not have a history of illegal drug use,
so there was no nexus between illegal drug use and Rizkallah’s consumption
of alcohol.
      We understand the court’s desire to impose probation conditions that
would help to cease Rizkallah’s stalking of a frightened victim. But based on
the record, the court abused its discretion in requiring Rizkallah, as a
condition of his probation, to abstain from alcohol and submit to alcohol
testing. To that extent, we will order the probation condition stricken.
Rizkallah fails to establish, however, that the trial court erred in requiring
Rizkallah to abstain from illegal drugs (an illegal activity) and submit to drug
testing (a reasonable means of detecting a violation).
                              III. DISPOSITION
      The probation conditions in the sentencing order of July 29, 2019 are
stricken solely to the extent they require Rizkallah to abstain from alcohol
and submit to alcohol testing. The order is otherwise affirmed.




                                        9
                                         NEEDHAM, Acting P.J.



We concur.




BURNS, J.




REARDON, J. *




People v. Rizkallah / A158341

     * Judge of the Superior Court of Alameda County, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.
                                    10